
	
		I
		111th CONGRESS
		2d Session
		H. R. 6492
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2010
			Mr. Poe of Texas (for
			 himself, Mr. McKeon,
			 Mr. Pitts,
			 Mr. Gohmert,
			 Mr. Sam Johnson of Texas,
			 Mr. Gingrey of Georgia,
			 Mr. Shadegg,
			 Mr. King of Iowa,
			 Mr. Kingston,
			 Ms. Foxx, and
			 Mr. Culberson) introduced the
			 following bill; which was referred to the Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to require
		  that States certify that aliens are prohibited from voting in elections for
		  State or local office as a condition of receiving funds under such Act, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Voter Integrity
			 Act.
		2.Prohibition on
			 voting by aliens as condition of receiving certain funds under Help America
			 Vote Act of 2002
			(a)In
			 generalTitle IX of the Help
			 America Vote Act of 2002 (42 U.S.C. 15541 et seq.) is amended by adding at the
			 end the following new section:
				
					907.Prohibition on
				voting by aliens as condition of receiving certain funds
						(a)In
				generalA grant or other
				payment under this Act may not be made to a State after the date of the
				enactment of this section unless such State certifies that—
							(1)with respect to an election for State or
				local office administered by such State or a unit of local government in such
				State after the date of the receipt of such grant or other payment, at the time
				of such certification and at the time of such election, the laws of such State
				prohibit an alien from voting in such election; and
							(2)such State will
				make a good-faith effort to enforce the prohibition described in paragraph
				(1).
							(b)False
				certificationIf a Federal
				agency making a grant or other payment to a State under this Act determines
				that such State has made a false certification under subsection (a)—
							(1)such State shall
				repay to the United States an amount equal to the portion of all grants or
				other payments under this Act made by such agency and received by such State
				during the period beginning on the day after the date of the enactment of this
				section and ending on the date of the determination; and
							(2)an additional
				grant or other payment under this Act may not be made to such State
				until—
								(A)the repayment
				required by paragraph (1) has been completed; and
								(B)such State
				demonstrates to the satisfaction of the Federal agency making such grant or
				other payment that the certifications required by subsection (a) are
				true.
								(c)Exceptions
							(1)Voting by
				certain alien members of the Armed ForcesNothing in this section shall be construed
				to prohibit a State from allowing to vote in an election for State or local
				office a person who may be naturalized under section 329 of the Immigration and
				Nationality Act (8 U.S.C. 1440) by reason of active-duty service as a member of
				the Selected Reserve of the Ready Reserve or in an active-duty status in the
				military, air, or naval forces of the United States during the period
				designated by the President in Executive Order 13269.
							(2)Certain funds
				for assisting absent uniformed services voters and overseas
				votersThis section shall not apply with respect to requirements
				payments described in section 251(b)(3).
							(d)Alien
				definedIn this section, the term alien has the
				meaning given such term in section 101(a)(3) of the Immigration and Nationality
				Act (8 U.S.C.
				1101(a)(3)).
						.
			(b)Conforming
			 amendmentThe table of contents in section 1(b) of such Act (42
			 U.S.C. 15301 note) is amended by inserting after the item relating to section
			 906 the following new item:
				
					
						Sec. 907. Prohibition on voting by aliens
				as condition of receiving certain
				funds.
					
					.
			
